Opinion op the Court by
Judge O’-Rear
Affirming.
Appellant, desiring to engage in the business of loaning money upon personal security, household property, salaries, chattels, etc., in the city of Louisville, made application to appellee, county court clerk of Jefferson county, to issue to him a license to conduct the business mentioned under the name of the Globe Security & Trust Company, and under the name also of the Union Loan & Security Co. Appellant' had two places of business in the city of Louisville. At one of them he conducted the business under the first name above styled and at the other place under the other name. He tendered to the clerk the license fee required by the statute for a single license. The clerk refused to issue the license as requested, whereupon this suit was brought against him- for a writ of mandamus to compel him to issue the license.
A general demurrer was sustained to the petition. The motion for a mandamus was overruled and the petition dismissed. Acts 1906, p. 187, section 1, sub*655division 2, provides: “All licenses mentioned in this article, except licenses to sell by retail, spirituous, vinous .or malt liquors shall be granted by the county clerk, except as otherwise specifically provided for.” Act 1906, p. 200, c. 22, art. 12, section 1, sub-division 4, in fixing the schedule of licenses provides: “Loan companies. — And each corporation, association, firm or person who loan money upon salaries or household furniture, two hundred dollars.”
Appellant’s contention is that the statute requiring a license for loan companies authorizes the license to be issued to a person, and that, when so issued to him, he may conduct the business under it anywhere in the county, and at as many places in the county as he may choose. Appellant, however, overlooks Act 1906, p. 185, art. 12, section 9, which provides: “All applicants for licenses, except itinerants and as otherwise provided, shall state the county, city, town and place therein wherein it is proposed to carry on the business, and all licenses, except as hereinbefore provided, shall specify the place where the business is to be conducted, and no one but the person named in the license shall sell under or exercise the privilege granted, unless as otherwise provided; nor shall the privilege granted be exercised at any other place than that mentioned in the license, except that retail dealers in spirituous,” etc. We construe this statute to mean that one license may be granted to one person to conduct the business specified at one place only under whatever name may be chosen, provided the name of the licensee appears. The county clerk was right in refusing the license to appellant to conduct the business at two places in the city of Louisville *656under different names, neither of which disclosed who was the licensee.
Judgment affirmed.